NOTE: This order is nonprecedential.


  tllinttrh ~tatr~ Qtourt of ~peaI~
         for tbe jfeheraI Qttrcutt

         MINUTE MAN PROPERTIES, L.P.,
                  Appellant,
                            v.
PATRICK R. DONAHOE, POSTMASTER GENERAL,
                Appellee.


                        2011·1433


    Appeal from the Postal Service Board of Contract Ap·
peals in nos. 6296 and 6337, Administrative Judge Gary
E. Shapiro.


                      ON MOTION


                       ORDER
    Minute Man Properties, L.P., moves for a 3D-day ex-
tension of time, until December 29, 2011, to file its brief
due to settlement negotiations.
   Upon consideration thereof,
   IT Is ORDERED THAT:
   The motion is granted.
MINUTE MAN PROPERTIES v. USPS                            2
                                FOR THE COURT


      DEC 12 2011                /s/ Jan Horbaly
         Date                   Jan Horbaly
                                Clerk
cc: Catherine A. Sammartino, Esq.
    David A. Harrington, Esq.
s21
                                       u.s. Coorl~~WP£ALS FOR
                                         THE FEDERAL CIRCUIT

                                           'DEC 12 ZOI1

                                             JAN. HORBALY
                                                CLERK